Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comments
Applicant makes a clear distinction between the claimed symmetric connection points as claimed in claims 1,22 and the symmetrically positioned leads disclosed in the prior art to Hung Fig. 3, terminals 411,421.
The connection points recited in claims 1 and 22 implemented as symmetrically arranged around the central axis of the plurality of coils, as enabled by the relative symmetric positioning of a pair of any of the connection points as defined in one of figs. 2-10.
The examiner notes additional prior art to Guo (US 20160198264 Al), which discloses two voice coils 'attached' with the bottom of one coil 13b attached to the top of the other coil 13a via sidewall 121.
The examiner notes additional prior art to Hlibowicki (US 20050078848 Al) which teaches to implement two coils with a common reference terminal (which is also one of the embodiments disclosed in applicant's specification).
The amended drawings have been accepted and the drawing objections have been withdrawn.
The provisional double patenting rejection has been withdrawn as the respective claimsets from the applications in the rejection now comprise nonobvious variations.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-15,17,18,21-23 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the symmetrically positioned connection points and the claimed attachment of the first and second coil in the prior art electrodynamic transducers using two voice coils.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 13, 2021